--------------------------------------------------------------------------------

Letter of Intent

This Letter of Intent (“LOI”) is between Live Current Media, Inc. located at 820
– 1130
West Pender Street, Vancouver, BC V6E 4A4, Canada (“LIVC”), and Cell MedX Corp.
located at 123 W. Nye Ln, Suite 446 Carson City, NV (“CMXC”). For purposes of
this LOI,
LIVC and CMXC are referred to collectively as “the Parties.”


WHEREAS, CMXC is the manufacturer of a microcurrent medical device, namely the
eBalance© device and;

WHEREAS, CMXC has identified two distribution market channels for sales of the
eBalance© device, home based and individual rights (“Direct Rights”) and clinic,
doctor and practitioner rights (“Wholesale Rights”) to use the eBalance© device
to offer treatments to clients;

WHEREAS, CMXC now seeks to sell the worldwide Direct Rights to the eBalance©
device and LIVC wishes to purchase these rights;

NOW, THEREFORE, in consideration of the mutual promises expressed herein, the
sufficiency of which is acknowledged by the Parties, LIVC and CMXC agree as
follows:

1.

Fee

   

LIVC will pay to CMXC the sum of US$250,000 on signing of this LOI. This fee
will be repayable upon expiration of this LOI without execution of a definitive
agreement.

    2.

Term

   

This LOI will expire in 90 days following signing or upon being replaced by a
definitiveagreement signed by both Parties.

    3.

Definitive Agreement

              a. The Parties agree that, within 90 days of the signing of this
LOI, a definitive agreement will be signed which outlines the exact details of
the purchase of the Direct Rights to the eBalance© device. The Direct Rights are
described as any sale of an eBalance© unit to an individual for personal or
family and friends use in their home or any variation thereof. These details
will include:

                     i. CMXC will assign the exclusive worldwide Direct Rights
to market and distribute the eBalance© device to LIVC.

                     ii. LIVC will guarantee to purchase from CMXC a minimum of
500 eBalance© units in the first 14 months after signing the definitive
agreement and after receiving the first saleable device. LIVC will guarantee to
purchase from CMXC a minimum of 2,000 eBalance© units in the first 24 months
after signing the definitive agreement and after receiving the first saleable
device.

                     iii. The eBalance© device will be sold for a maximum of
US$3,000. LIVC will receive no part of this purchase price.

--------------------------------------------------------------------------------

                     iv. Direct Rights users will pay a maximum of US$20 per
treatment.

                     v. CMXC and LIVC will split the treatment fee evenly.

                     vi. LIVC will have the right to sell eBalance© units to
clinics, doctors and practitioners in any territory in which the rights have not
already been purchased from CMXC by a third party. At the signing of this LOI,
no Wholesale Rights have been sold by CMXC.

                     vii. LIVC will have first right of refusal to purchase the
Wholesale Rights for any territory with 30 days notice from CMXC after CMXC has
agreed to a sale of the Wholesale Rights to a third party.

                     viii. CMXC will be liable for the shipping and handling and
credit card fee costs of all sales. ix. CMXC will guarantee all eBalance©
devices and replace faulty.devices at their cost.

                     x. eBalance© devices will be guaranteed and users may
return them for a full refund within the first 120 days. This refund may be
subject to a restocking and shipping and handling fee. Physically abused or
damaged eBalance© devices will not be refunded. xi. eBalance© devices sold on a
Wholesale Rights basis will be provided to practitioners free of charge.

                     xii. CMXC and LIVC will work together immediately after
signing of this LOI to ensure that the client usability software of the
eBalance© device meets LIVC’s requirements.

                     xiii. CMXC avers that the eBalance© device is electrically
certified for home use, hospital use and clinic use.

                     xiv. The Direct Rights apply to all upgrades and new
devices developed by CMXC as long as the agreement is still in place.

                     xv. Both Parties acknowledge that the price of new devices
may be higher than the current price structure for the eBalance© device.

       4.        Good Faith

Both Parties agree to work in good faith to complete the definitive agreement
before expiration of this LOI.

       5.        Applicable Law and Dispute Resolution

            This Agreement shall be governed, interpreted and enforced in
accordance with the laws of British Columbia. The Parties will attempt to
resolve any dispute concerning this Agreement through good faith consultation
and negotiation.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, through their respective authorized
signatories, have caused this Letter of Intent to be duly executed this 10th day
of September 2018.

 

Live Current Media Inc. Cell MedX Corp.  

 

 

By: /s/ David Jeffs                                  By: /s/ Brad
Hargreaves                            Signature Signature         Name: David
Jeffs                                  Name: Brad
Hargreaves                                Title:
   CEO                                             Title: VP, Technology and
Operations         Date: September 5, 2018                        Date:
September 5, 2018                       


--------------------------------------------------------------------------------